  Case 20-00477        Doc 41     Filed 04/24/20 Entered 04/24/20 13:02:02              Desc Main
                                    Document     Page 1 of 7




                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                                 )       20-00477
                                                       )
TYRA KENNEDY-WINSTON,                                  )       Chapter 13
                                                       )
                       Debtor(s).                      )       Hon. Judge CASSLING
                                                       )

   NOTICE OF OBJECTION TO DEBTOR’S OBJECTION TO CLAIM NO. 15 (MARY
                         CATHERINE HICKS)

         Secured Creditor, Mary Catherine Hicks (“Creditor”), in the above-captioned Chapter 13

case of Tyra Kennedy-Winston (“Debtor”), by and through her attorneys, Segal McCambridge

Singer & Mahoney, Ltd., respectfully submits this notice of objection (“Notice”) to Debtor’s

Objection to Claim No. 15 (Mary Catherine Hicks) (“Objection”). In support of her Notice,

Creditor states as follows:

          1.    Debtor filed a voluntary petition for relief under Chapter 13 of Title 11 of the United

States Code (Case No. 20-00477) on January 8, 2020. See Doc. No. 1.

          2.    On March 30, 2020, Debtor filed the Objection to Creditor’s Secured Claim, on the

basis that, among others, there was no attachment showing the Judgment was recorded against

Debtor. See Doc. No. 28.

          3.    On April 16, 2020, Debtor filed Creditor’s Response to Debtor’s Objection to

Claim No. 15 (Mary Catherine Hicks) (“Response”). See Doc. No. 35.

          4.    Upon further review of the Objection, Creditor became aware that the Notice of

Motion attached to the Objection requires a party who objects and “wants it called [to] file a Notice

of Objection.” Creditor files this Notice in an abundance of caution and to ensure that all

procedures are followed in order for the Objection and Creditor’s Response to be called on the


                                                  1
  Case 20-00477        Doc 41   Filed 04/24/20 Entered 04/24/20 13:02:02          Desc Main
                                  Document     Page 2 of 7



presentment date of April 30, 2020 at 9:30 AM, as stated in the Notice of Motion. See Exhibit 1,

Creditor’s Response.


       WHEREFORE, Creditor, Mary Catherine Hicks, submits this Notice of Objection to this

Honorable Court.

                           Respectfully submitted,

                           SEGAL McCAMBRIDGE SINGER & MAHONEY, LTD.

                       By:/s/ Taofikat I. Ninalowo
                         Patrick F. Sullivan, Esq. – ARDC #1119709
                         psullivan@smsm.com
                         Taofikat I. Ninalowo, Esq. – ARDC #6330207
                         tninalowo@smsm.com
                         SEGAL McCAMBRIDGE SINGER & MAHONEY, LTD.
                         233 Wacker Drive, Suite #5500
                         Chicago, Illinois 60606
                         Tel: (312) 645-7800
                         Fax: (312) 645-7711
                         Attorneys for Secured Creditor, Mary Catherine Hicks




                                               2
  Case 20-00477         Doc 41      Filed 04/24/20 Entered 04/24/20 13:02:02                         Desc Main
                                      Document     Page 3 of 7




                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                                     )         20-00477
                                                           )
TYRA KENNEDY-WINSTON,                                      )         Chapter 13
                                                           )
                        Debtor(s).                         )         Hon. Judge CASSLING
                                                           )

                                   CERTIFICATE OF SERVICE

         I, a non-attorney, certify that a true and accurate copy of the foregoing previously filed Response
to Debtor’s Objection to Claim No. 15 (Mary Catherine Hicks) Doc. 35 and Doc 35-1, was served upon
the following parties in the following fashion on April 24, 2020:

To Debtor:
Tyra Kennedy-Winston
729 N. Parkside Ave.
Chicgo, IL 60644
By U.S. Mail

To Attorney:
David M Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090
By Electronic Notice through ECF

To Trustee:
Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603
By Electronic Notice through ECF

U.S. Trustee
Patrick S. Layng
Office of the U.S. Trustee, Region 11
219 S. Dearborn St.
Room 873
Chicago, IL 60604
By Electronic Notice through ECF

                                         By: _____/s/ Mirna Colon______________________________
                                                 Under penalties as provided by law pursuant to ILL REV STAT.
                                                 CHAP. 110 § 1-109, I certify that the statements set forth are true and
                                                 correct.
                                                          SERVICE LIST
                  Case
Label Matrix for local    20-00477
                       noticing           Doc 41 U.S.Filed  04/24/20
                                                       Bankruptcy Court Entered 04/24/20 13:02:02
                                                                                            AT&T       Desc Main
0752-1                                                 Document
                                                 Eastern Division       Page 4 of 7         Bankruptcy Department
Case 20-00477                                     219 S Dearborn                            5407 Andrew Highway
Northern District of Illinois                     7th Floor                                 Midland, TX 79706-3615
Eastern Division                                  Chicago, IL 60604-1702
Fri Apr 24 11:12:49 CDT 2020
Ability Recovery Servi                            American Homeshield                       Arnold Scott Harris, P.C.
Pob 4031                                          889 Ridge Lake Blvd                       111 W. Jackson Blvd. Ste. 600
Wyoming, PA 18644-0031                            Memphis, TN 38120-9425                    Chicago, IL 60604-3517



(p)CAPITAL ONE                                    Cash Net USA                              City of Chicago
PO BOX 30285                                      200 West Jackson                          Dept of Water Management
SALT LAKE CITY UT 84130-0285                      Suite 1400                                PO Box 6330
                                                  Chicago, IL 60606-6929                    Chicago, IL 60680-6330


City of Chicago                                   City of Chicago Department                City of Chicago Department of Finance
Dept. of Revenue                                  Of Administrative Hearing                 c/o Arnold Scott Harris P.C.
PO Box 88292                                      City of Chicago - DOAH C/O Arnold Scott   111 W. Jackson Ste. 600
Chicago, IL 60680-1292                            111 W. Jackson Ste 600                    Chicago, IL 60604-3517
                                                  Chicago, IL 60604-3517

City of Chicago Department of Law-Bankruptcy      City of Chicago Parking                   City of Chicago Red Light Camera
121 N La Salle St.,                               121 N LaSalle Street                      PO Box 8073
Suite 400                                         Room 107A                                 Chicago, IL 60680-8073
Chicago, Illinois - IL 60602-1264                 Chicago, IL 60602-1232


City of Chicago, Illinois                         Codilis & Associates                      Commonwealth Edison Company
Dept. of Administrative Hearings                  15W030 N. Frontage Rd.                    Bankruptcy Department
400 W. Superior                                   Suite 100                                 1919 Swift Drive
Chicago, IL 60654-3409                            Burr Ridge, IL 60527-6921                 Oak Brook Terrace, IL 60523-1502


Commonwealth Edison Company                       Commonwealth Edison-Care Center           Credit One
Bankruptcy Department                             Bankruptcy Department                     Bankrupcty Department
1919 Swift Drive                                  PO Box 6113                               PO Box 98873
Oak Brook, IL 60523-1502                          Carol Stream, IL 60197-6113               Las Vegas, NV 89193-8873


Dept of Ed/Nelnet                                 (p)DIRECTV LLC                            Directv, LLC
3015 Parker Road                                  ATTN BANKRUPTCIES                         by American InfoSource as agent
Suite 400                                         PO BOX 6550                               4515 N Santa Fe Ave
Aurora, CO 80014-2904                             GREENWOOD VILLAGE CO 80155-6550           Oklahoma City, OK 73118-7901


Elite Rehab Institute                             Enhanced Recovery Co L                    Epmg Of Il-Oak Park
1100 Lake St                                      Po Box 57547                              3 Erie Ct
Oak Park, IL 60301-1015                           Jacksonville, FL 32241-7547               Oak Park, IL 60302-2519



First Premier Bank                                First Premier Bank                        Heller and Frisone, LTD.
3820 N Louise Ave                                 Bankruptcy Department                     Attorneys and Counselors
Sioux Falls, SD 57107-0145                        PO Box 5523                               200 West Monroe St., Ste 660
                                                  Sioux Falls, SD 57117-5523                Chicago, IL 60606-5057
                  Case Leasing
ICL Titling Trust Xchange 20-00477   Doc 41 IRSFiled 04/24/20 Entered 04/24/20 13:02:02
                                                                                  (p)ILLINOIS Desc   Main
                                                                                              DEPARTMENT OF REVENUE
795 Folsom St.                                   Document
                                            Internal Revenue Service Page 5 of 7  BANKRUPTCY UNIT
Suite 1114                                   P.O. Box 7346                              PO BOX 19035
San Francisco, CA 94107-1243                 Philadelphia, PA 19101-7346                SPRINGFIELD IL 62794-9035


Illinois Tollway                             Illinois Tollway                           (p)JEFFERSON CAPITAL SYSTEMS LLC
Attn:Attorney General Legal Dept.            PO Box 5544                                PO BOX 7999
2700 Ogden Ave.                              Chicago, IL 60680-5491                     SAINT CLOUD MN 56302-7999
Downers Grove, IL 60515-1703


LVNV Funding                                 LVNV Funding, LLC                          Lend Up
PO Box 10587                                 Resurgent Capital Services                 237 Kearny St.
Greenville, SC 29603-0587                    PO Box 10587                               Suite 372
                                             Greenville, SC 29603-0587                  San Francisco, CA 94108-4502


Loyola Physicians Epic                       Loyola Univ Physician                      Loyola University Hospital
Two Westbrook Corporate Center               PO Box 88049                               2160 S. 1st Ave
Suite 600                                    Chicago, IL 60680-1049                     Maywood, IL 60153-5500
Westchester, IL 60154-5716


Lvnv Funding Llc                             MHC Receivables, LLC                       Mandarich Law Group, LLP
Po Box 1269                                  Resurgent Capital Services                 420 N WABASH AVE
Greenville, SC 29602-1269                    PO Box 10587                               Suite 400
                                             Greenville, SC 29603-0587                  Chicago, IL 60611-3542


Manley Deas Kochalski, LLC                   Manor Resources                            Mary Catherine Hicks
One East Wacker Drive                        c/o Peitus Portfolio Services              Segal McCambridge Singer & Mahoney, Ltd.
Suite 1250                                   PO box 141419                              233 S. Wacker Drive, Suite #5500
Chicago, IL 60601-1980                       Irving, TX 75014-1419                      Chicago, IL 60606-6366


Mary Catherine Hicks/Besma Fakhri            MetroMile Insurance Services LLC           Mr. Cooper Mortgage/Nationstar
c/o Segal Mccambridge Singer                 292 Townsend Street                        8950 Cypress Waters Blvd
233 S. Wacker Drive, #5500                   San Francisco, CA 94107-1719               Coppell, TX 75019-4620
Chicago, IL 60606-6366


NCO Financial Systems, Inc.                  (p)NATIONWIDE CREDIT AND COLLECTION INC    Oasis Legal Finance, LLC
600 Holiday Plaza Drive                      ATTN BOB BECK                              9525 Bryn Mawr, Ste. 900
Suite 300                                    815 COMMERCE DR                            Suite 900
Matteson, IL 60443-2238                      SUITE - 270                                Rosemont, IL 60018-5264
                                             OAK BROOK IL 60523-8852

Ocwen Loan Servicing/US Bank                 PEOPLES GAS LIGHT & COKE COMPANY           Peoples Gas
Bankruptcy Department                        200 EAST RANDOLPH STREET                   Bankruptcy Department
PO BOX 24605                                 CHICAGO, ILLINOIS 60601-6433               200 E. Randolph Street
West Palm Beach, FL 33416-4605                                                          Chicago, IL 60601-6302


(p)PHOENIX FINANCIAL SERVICES LLC            (p)PORTFOLIO RECOVERY ASSOCIATES LLC       Premier Bankcard, Llc
PO BOX 361450                                PO BOX 41067                               Jefferson Capital Systems LLC Assignee
INDIANAPOLIS IN 46236-1450                   NORFOLK VA 23541-1067                      Po Box 7999
                                                                                        Saint Cloud Mn 56302-7999
SYNCB/Pay Pal     Case 20-00477           Doc 41 SYNCHRONY
                                                   Filed 04/24/20
                                                           BANK            Entered 04/24/20 13:02:02
                                                                                               Secretary ofDesc
                                                                                                            State Main
Bankrupcty Notice                                     Document           Page
                                                 c/o Weinstein & Riley, PS      6 of 7         Safety & Financial Responsibility
PO Box 5138                                          2001 Western Ave., Ste 400                           2701 South Dirksen Parkway
Timonium, MD 21094-5138                              Seattle, WA 98121-3132                               Springfield, IL 62723-1000


Secretary of State License Renewal                   Thomas F. Courtney & Assoc.                          Turbo Title Loans
3701 Winchester Road                                 Attorneys at Law                                     33 N LaSalle St
Springfield, IL 62707-9700                           7000 W. 127th Street                                 Suite 1300
                                                     Palos Heights, IL 60463-1558                         Chicago, IL 60602-3414


U.S. Bank National Association                       U.S. Bank National Association, as Trustee,          U.S. Bank National Association, et. al.
PHH Mortgage                                         c/o McCalla Raymer Leibert Pierce, LLC               Bankruptcy Department
Attn: Bankruptcy Department                          Bankruptcy Department                                P.O. Box 619096
PO BOX 24605                                         1 N. Dearborn Suite 1200                             Dallas, TX 75261-9096
West Palm Beach, FL 33416-4605                       Chicago, IL 60602-4337

Village of River Forest                              Weinstein, Pinson & Riley, PS                        Western Open Mri
400 Park Ave                                         2001 Western Ave                                     20 Kingston Dr
River Forest, IL 60305-1798                          Suite 400                                            Oak Brook, IL 60523-1739
                                                     Seattle, WA 98121-3132


XChange Titling Trust, LLC                           David M Siegel                                       Patrick S Layng
6400 Main Street                                     David M. Siegel & Associates                         Office of the U.S. Trustee, Region 11
Amherst, New York 14221-5858                         790 Chaddick Drive                                   219 S Dearborn St
                                                     Wheeling, IL 60090-6005                              Room 873
                                                                                                          Chicago, IL 60604-2027

Tom Vaughn                                           Tyra Kennedy-Winston
55 E. Monroe Street, Suite 3850                      729 N. Parkside Ave.
Chicago, IL 60603-5764                               Chicago, IL 60644-1151




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Capital One                                          DirecTV                                              Illinois Department of Revenue
15000 Capital One Dr                                 PO Box 9001069                                       Bankruptcy Department
Richmond, VA 23238                                   Louisville, KY 40290-1069                            PO Box 19035
                                                                                                          Springfield, IL 62794


Jeffersncp (Jefferson Capital Syste                  Nationwide Credit & Co                               Phoenix Financial Service
Bankruptcy Department                                815 Commerce Dr Ste 270                              8902 Otis Ave
16 McLeland Rd.                                      Oak Brook, IL 60523                                  Suite 103A
Saint Cloud, MN 56303                                                                                     Indianapolis, IN 46216


Portfolio Recovery Associates                        (d)Portfolio Recovery Associates, LLC
120 Corporate Blvd., Ste. 100                        c/o Capital One Bank (usa), N.a.
Norfolk, VA 23502                                    POB 41067
                                                     Norfolk VA 23541
                  Case 20-00477           Doc 41       Filed 04/24/20 Entered 04/24/20 13:02:02                      Desc Main
                                                         Document     Page 7 of 7

                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Nationstar Mortgage LLC d/b/a Mr. Cooper          (u)U.S. Bank National Association, as Trustee        (u)U.S. Bank National Association, as Trustee
                                                     c/o Codilis & Associates, P.C.
                                                     15W030 North Frontage Road, Suite 100
                                                     Burr Ridge60527


(d)First Premier Bank                                (u)Mary Catherine Hicks/Taofikat I. Ninalowo         (u)Mary Catherine Hicks
3820 N. Louise Ave.
Sioux Falls, SD 57107-0145



End of Label Matrix
Mailable recipients    76
Bypassed recipients     6
Total                  82
